Citation Nr: 1609214	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for status post shrapnel wound right thumb and index finger.

2. Entitlement to an evaluation in excess of 10 percent for a right wrist condition, to include scarring.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.  His service medals and decorations include the Purple Heart Medal and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 30 percent for status post shrapnel wound right thumb and index finger and an evaluation in excess of 10 percent for a right wrist condition, to include scarring.  Regretfully, another remand is necessary.

The March 2014 Board remand was very detailed in what it requested the VA examiner to comment on following the examination.  For the most part the VA examiner adequately responded to the questions at issue.  However, subparagraph (d) asked the examiner to:

Address the Veteran's complaints of numbness in the right thumb and right index finger.  In so doing, report the nature and severity (mild, moderate or severe incomplete paralysis or complete paralysis) of any related impairment to the right ulnar or median nerves.

In the May 2014 VA examination report, the VA examiner noted the Veteran had decreased sensation of the right thumb and index finger.  This is the extent of the examiner's discussion of this issue.  The nature and severity of any related impairment to the right ulnar or median nerves is never addressed.  
A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  The matter must thereby be remanded to cure the aforementioned defects.  Id; see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  An examination specifically focused on the right ulnar and median nerves is likely necessary to elicit an adequate response.  

The Board acknowledges the March 2014 Board remand also instructed the VA examiner to address whether the Veteran is unemployable because of his service-connected posttraumatic stress disorder (PTSD).  While the May 2014 VA examiner also failed to discuss this issue, any inadequacy this created in the VA examination report or the opinions contained therein has been obviated by the RO's subsequent grant of a separate claim resulting in a 100 percent rating for PTSD, effective May 2, 2013. 

Additionally, the most recent VA treatment record included in the claims file is from August 2014.  As the claim is being remanded the Board finds this opportunity should be used to obtain more recent VA treatment records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must undertake efforts to acquire the Veteran's VA treatment records as they may be material to his claims.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, VA treatment records generated since August 19, 2014.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2015).

2. Following completion of item (1), schedule the Veteran for a VA examination of the right ulnar and median nerves to determine the current severity and extent of the Veteran's right index finger and thumb numbness.  The examiner must review the claims folder in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished. 

The VA examiner is asked to:

Address the Veteran's complaints of numbness in the right thumb and right index finger.  In so doing, report the nature and severity (mild, moderate or severe incomplete paralysis or complete paralysis) of any related impairment to the right ulnar or median nerves.
In the event the VA examiner finds no disorder of the ulnar or median nerves the examiner is asked to specifically discussed that finding in light of the September 2008 VA examiner's diagnosis of a median nerve injury to the right hand.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




